Title: To Benjamin Franklin from Jonathan Trumbull, 5 April 1784
From: Trumbull, Jonathan
To: Franklin, Benjamin



Honord. sir,
Lebanon Connecticut 5th. April 1784—

I take the liberty to introduce Messrs. Gerrey, and Buckingham, the Bearers to your kind notice to advise means for thier recovering some money due on some French Bills of Exchange, which they lost by accident and were accepted for payment premiture to thier presentation: probably you may put ’em in a way for to assert thier Rights if the evidence they have procured is sufficient— The young men, are of good Families, and young men of good reputation—and your assistance in thier matter, wou’d be gratefully acknowledged by them, and at the same time wou’d gratify the request, Honord. Sir, of your obedient, humble Servant,

Jonth; Trumbull
Benjamin Franklin Esqr.

 
Addressed: The / Honorable Benjamin Franklin Esqr.— / Minister, / from the United states of / America, at the Court of / France.—
Notation: J. Trumbull 5. Apl. 1784.—
